DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-7 have been examined in this application.  This communication is the first action on the merits. 

Information Disclosure Statement
The Information Disclosure Statements filed 7/7/2022 have been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11386386. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: All of the limitations of the instant claim 1 are anticipated by claim 1 of the ‘386 patent. 
Claim 2: Claim 1 of the instant application is anticipated by claim 1 of the ‘386 patent. The additional limitations of instant claim 2 are further anticipated by claim 2 of the ‘386 patent. 
Claim 3: Claim 1 of the instant application is anticipated by claim 1 of the ‘386 patent. The additional limitations of instant claim 3 are further anticipated by claim 3 of the ‘386 patent. 
Claim 4: Claim 1 of the instant application is anticipated by claim 1 of the ‘386 patent. The additional limitations of instant claim 4 are further anticipated by claim 4 of the ‘386 patent.
Claim 5: Claim 1 of the instant application is anticipated by claim 1 of the ‘386 patent. The additional limitations of instant claim 5 are further anticipated by claim 5 of the ‘386 patent.
Claim 6: Claim 1 of the instant application is anticipated by claim 1 of the ‘386 patent. The additional limitations of instant claim 6 are further anticipated by claim 6 of the ‘386 patent.
Claim 7: Claim 1 of the instant application is anticipated by claim 1 of the ‘386 patent. The additional limitations of instant claim 7 are further anticipated by claim 7 of the ‘386 patent.

Claims 1, 2, and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13, and 15 of U.S. Patent No. 9105016. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: All of the limitations of the instant claim 1 are anticipated by claim 10 of the ‘016 patent (note: the last limitation of claim 10 of the ‘386 anticipates an electronic supplemental content item). 
Claim 2: Claim 1 of the instant application is anticipated by claim 10 of the ‘016 patent. The additional limitations of instant claim 2 are also anticipated by claim 10 of the ‘016 patent (receiving, using a processor,…first tracking data). 
Claim 5: Claim 1 of the instant application is anticipated by claim 10 of the ‘016 patent. The additional limitations of instant claim 5 are further anticipated by claim 13 of the ‘016 patent. 
Claim 6: Claim 1 of the instant application is anticipated by claim 10 of the ‘016 patent. The additional limitations of instant claim 6 are also anticipated by claim 10 of the ‘016 patent. 
Claim 7: Claim 1 of the instant application is anticipated by claim 10 of the ‘016 patent. The additional limitations of instant claim 7 are further anticipated by claim 15 of the ‘016 patent. 

Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9105016 in view of US 20080004995 A1 to Klingenburg et al. (Klingenburg). 
Claim 3: Claim 1 of the instant application is anticipated by claim 10 of the ‘016 patent. The additional limitations of instant claim 3 are not taught by the claims of the ’016 patent, however, Klingenburg teaches:
wherein the processor further executes the instructions to: scan a tracking identifier associated with the delivery item (Klingenburg: ¶ 0095, ¶ 0096, ¶ 0132 showing scanning the identifier on the delivery item); and 
generate the first tracking data based on the scanned tracking identifier (Klingenburg: ¶ 0095-0096 showing when the package data is read by scanning it, the notification may be generated to the consignee)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include scanning the delivery item and generating tracking data as taught by Klingenburg in the system of claim 10 of the ‘016 patent, with the motivation “to allow for greater coordination between the consignor, the carrier, and the consignee of a package so as to achieve a successful and optimal delivery experience without wasting resources and incurring unnecessary delays in the package delivery process” (Klingenburg: ¶ 0011).

Claim 4: Claim 1 of the instant application is anticipated by claim 10 of the ‘016 patent. The additional limitations of instant claim 4 are not taught by the claims of the ‘016 patent, however, Klingenburg does teach:
wherein the at least one of the electronic items of supplemental content comprises at least one of a video file, an audio file, a graphical file, or a link to a webpage (Klingenburg: ¶ 0148 showing hyperlink may be included in the previous email for which the consignee would be able to digitally sign for a package)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include including a hyperlink to the carrier site in the delivered email as taught by Klingenburg in the system of claim 10 of the ‘016 patent, with the motivation “to allow for greater coordination between the consignor, the carrier, and the consignee of a package so as to achieve a successful and optimal delivery experience without wasting resources and incurring unnecessary delays in the package delivery process” (Klingenburg: ¶ 0011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Claims 1-7 recite “An electronic device…” (i.e. a machine/apparatus). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claim 1 recites limitations to: obtain first tracking data regarding a delivery item; identify, based on the first tracking data, supplemental content associated with the delivery item comprising physical and electronic items; schedule delivery of at least one of the physical items at a delivery point of a user, the scheduled delivery being associated with a corresponding delivery date; and provide the supplemental content to the user on the corresponding delivery date. These limitations of independent claim 1 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claim 1 above amount to processes for obtaining and using tracking data to identify supplemental content associated with a delivery item, and managing delivery of the supplemental content to a user. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above relate to commercial interactions (i.e. obtaining and using tracking data to identify supplemental content associated with a delivery item, and managing delivery of the supplemental content to a user), the claims fall into the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claim 1 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. obtaining and using tracking data to identify supplemental content associated with a delivery item, and scheduling delivery of the supplemental content to a user) using generic computers/computer components (i.e. an electronic device comprising a computer-readable storage medium storing instructions and a processor executing the instructions to “obtain,” “identify,” and “generate” electronic commands). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” While the claims specify that the supplemental content includes electronic item(s), generating a command to present the electronic item(s) on a user interface, under the broadest reasonable interpretation, may simply describe communicating a delivery notification or tracking notification that is displayed on a user interface. Thus, from a technical standpoint this would at most amount to transmitting and displaying information, which falls under the use of a processor (to transmit data) and the user interface (displaying data) in their ordinary capacities. The use of a computer or other machinery in its ordinary capacity for economic or other tasks or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, but instead also indicates that the claims recite mere instructions apply the abstract idea using a generic computer or computer components. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B: 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea  (i.e. obtaining and using tracking data to identify supplemental content associated with a delivery item, and scheduling delivery of the supplemental content to a user) using generic computers/computer components (i.e. an electronic device comprising a computer-readable storage medium storing instructions and a processor executing the instructions to “obtain,” “identify,” and “generate” electronic commands). As mentioned above, While the claims specify that the supplemental content includes electronic item(s), generating a command to present the electronic item(s) on a user interface, under the broadest reasonable interpretation, may simply describe communicating a delivery notification or tracking notification that is displayed on a user interface. These limitations pertaining to the electronic items of the supplemental content would at most amount to transmitting and displaying information, which falls under the use of a processor (to transmit data) and the user interface (displaying data) in their ordinary capacities to apply the abstract idea. 
Dependent Claims 2-7: 
Dependent claims 2-7 are directed to the same abstract idea as independent claim 1 above as they do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. 
Claims 2 and 6-7 recite further limitations describing the abstract idea (“receive the first tracking data” of claim 2; “receive second tracking data…” and “determine the corresponding delivery date…” of claim 6; and “identify the user…access advertising preferences…and select…at least one of the physical or electronic supplemental content…” of claim 7) being applied using the same generic computer components (i.e. “the processor further executes the instructions to”) in claim 1 above. 
Claim 3 recites limitations to “scan a tracking identifier…” which amounts to amounts to insignificant extra-solution activity (e.g. mere data collection) using existing methods for collecting information (e.g. scanning), and “electronically scanning or extracting data” has been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See MPEP 2106.04(d)(II) citing Content Extraction and Transmission, LLC v. Wells Fargo Bank). 
Claim 4 specifies that the electronic items include at least one of a video file, audio file, graphical file, or link to a webpage, and claim 5 specifies wherein an identifier is selectable by a user to cause display of the electronic item in the user interface - however, these limitations at most link the performance of the abstract idea to a particular technological environment but do not integrate the abstract idea into a practical application or add anything significant to the claims. 
Therefore, claims 1-7 are ineligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060041481 A1 to Stowe in view of US 20080004995 A1 to Klingenburg et al. (Klingenburg). 
Claim 1: Stowe teaches: 
An electronic device (Stowe: ¶ 0053, ¶ 0057 computer or processing system for practicing the invention), comprising: 
a computer-readable storage medium storing instructions (Stowe: ¶ 0048-0050, ¶ 0053 computer readable memory storing instructions for carrying out the invention); and 
a processor executing the instructions (Stowe: ¶ 0053-0057 processor of computer or server) to: 
obtain first tracking data regarding a delivery item (Stowe: ¶ 0059 “a second vendor or shipper (“Vendor 2”) receives an order or request to ship (“Second Order”) from the customer. The customer also provides Vendor 2 with information about the First Order such that Vendor 2 can access the carrier's tracking system and determine the status of the First Order” – therefore the vendor obtains first tracking data for the first order; also see ¶ 0063 showing substantially the same); 
identify, based on the first tracking data (Stowe: ¶ 0059 “Vendor 2 can access the carrier's tracking system and determine the status of the First Order”; also see ¶ 0063), supplemental content associated with the delivery item (Stowe: ¶ 0059 “If Vendor 2 determines from the carrier's tracking system that the First Order is in transit to the customer, then at Step 210 Vendor 2 determines from the carrier's tracking system the (expected) delivery date of the First Order and the (projected) delivery date of the Second Order”, i.e. the second order associated with the first order is at least identified),  

With respect to the limitation: 
the supplemental content comprising physical and electronic items; 
Stowe teaches the supplemental content comprising a physical item (Stowe: ¶ 0059 showing “delivering a plurality of packages by a carrier intended for the same location on the same day and with the same carrier package car by coordinating shipper shipments”; also see ¶ 0061-0063 showing the same), but Stowe does not explicitly teach the supplemental content comprising an electronic item. However, Klingenburg teaches the supplemental content comprising an electronic supplemental content item (Klingenburg: ¶ 0063-0066 showing the user can choose to receive email notification the day of the delivery). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the generation and transmission of tracking and delivery notifications, i.e. supplemental electronic content, as taught by Klingenburg in the system of Stowe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so, at the time the invention was filed, with the motivation “to allow for greater coordination between the consignor, the carrier, and the consignee of a package so as to achieve a successful and optimal delivery experience without wasting resources and incurring unnecessary delays in the package delivery process” (Klingenburg: ¶ 0011). 

Stowe, as modified above, further teaches: 
generate an electronic command (Stowe: ¶ 0049 “The computer program instructions may also be loaded onto a computer…to cause a series of operational steps to be performed on the computer… such that the instructions that execute on the computer or other programmable apparatus provide steps for implementing the functions specified in the flowchart block or block”) to schedule delivery of at least one of the physical items at a delivery point of a user, the scheduled delivery being associated with a corresponding delivery date (Stowe: ¶ 0059 “If the expected delivery date of the First Order is before the projected delivery date of the Second Order…Vendor 2 selects the higher class of service for the delivery of the Second Order so that the delivery of the Second Order coincides with the delivery of the First Order to the customer. If the expected delivery date of the First Order is after the projected delivery date of the Second Order, then…Vendor 2 delays shipment of the Second Order until such time that the delivery of the Second Order will coincide with the delivery of the First Order to the customer”; also see top of ¶ 0059 “delivering a plurality of packages by a carrier intended for the same location on the same day”; also see ¶ 0063); and

With respect to the following limitation, Stowe does not explicitly teach transmitting electronic commands for presenting the electronic supplemental content item to a user. However, Klingenburg teaches: 
generate an electronic command to present, within a user interface, at least one of the electronic items of supplemental content to the user on the corresponding delivery date (Klingenburg: ¶ 0063-0066 showing the user can choose to receive email notifications the day of the delivery, where the notification is transmitted to the user’s device to provide to the user)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the generation and transmission of tracking and delivery notifications, i.e. supplemental electronic content for display to the user, as taught by Klingenburg in the system of Stowe/Klingenburg, for the same reasons discussed in the limitations above. 

Claim 2: Stowe/Klingenburg teach claim 1. Stowe, as modified above, further teaches: 
wherein the processor further executes the instructions to receive the first tracking data (Stowe: ¶ 0059, ¶ 0063 as seen above; also see ¶ 0053-0057 showing processor or server processor for executing the instructions for carrying out the invention)

Claim 3: Stowe/Klingenburg teach claim 1. With respect to the following limitations, Stowe does not explicitly teach the following, however, Klingenburg teaches:
wherein the processor further executes the instructions to: scan a tracking identifier associated with the delivery item (Klingenburg: ¶ 0095, ¶ 0096, ¶ 0132 showing scanning the identifier on the delivery item); and 
generate the first tracking data based on the scanned tracking identifier (Klingenburg: ¶ 0095-0096 showing when the package data is read by scanning it, the notification may be generated to the consignee)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include scanning the delivery item and generating tracking data as taught by Klingenburg in the system of Stowe/Klingenburg for the same reasons described in claim 1 above.  

Claim 4: Stowe/Klingenburg teach claim 1. With respect to the following limitation, Stowe does not explicitly teach, however, Klingenburg does teach:
wherein the at least one of the electronic items of supplemental content comprises at least one of a video file, an audio file, a graphical file, or a link to a webpage (Klingenburg: ¶ 0148 showing hyperlink may be included in the previous email for which the consignee would be able to digitally sign for a package)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include including a hyperlink to the carrier site in the delivered email as taught by Klingenburg in the system of Stowe/Klingenburg for the same reasons described in claim 1 above.  

Claim 5: Stowe/Klingenburg teach claim 1. 
wherein an identifier of a corresponding one of the electronic items of supplemental content is selectable by a user to cause display of the corresponding electronic item of supplemental content in the user interface (Klingenburg: ¶ 0126-0128, ¶ 0133, ¶ 0136-0138, ¶ 0148, ¶ 0150 showing tracking information emails are provided with a hyperlink, also ¶ 0150 showing “The consignor's web site may then provide a means for the consignee (path 566) to access directly the carrier's web site to obtain the DAF and proceed as in step 524. The consignor may provide this link to the consignee via an email, through a hyperlink on the consignor's web site”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include where the consignor also has access to the tracking information for the item and provides it to the consignee as taught by Klingenburg in the system of Stowe/Klingenburg for the same reasons described in claim 1 above.  

Claim 6: Stowe/Klingenburg teach claim 1. Stowe, as modified above, further teaches: 
wherein the processor further executes the instructions to: receive second tracking data identifying a position of the at least one of the physical items of supplemental content within a mail distribution network; and determine the corresponding delivery date based on the second tracking data (Stowe: ¶ 0059 and ¶ 0063 as above; also see ¶ 0103, ¶ 0063, ¶ 0051 showing determining current tracking status of shipments and holding/accelerating the shipment of one or more of the shipments at a location so that they can be delivered on the same day)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060041481 A1 to Stowe in view of US 20080004995 A1 to Klingenburg et al. (Klingenburg), and further in view of US 20120179606 A1 to Sagi et al. (Sagi).

Claim 7: Stowe/Klingenburg teach claim 1. With respect to the following limitation, Stowe does not explicitly teach, however, Klingenburg teaches: 
wherein the processor further executes the instructions to: identify the user based on the first tracking data (Klingenburg: ¶ 0095-0100, ¶ 0102-0103 showing when package is scanned, system looks up if the consignee profile indicates any delivery preferences), 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include identifying the user using the package scan data as taught by Klingenburg in the system of Stowe/Klingenburg for the same reasons described in claim 1 above.  

With respect to the following limitations, while Klingenburg discusses a consignee profile that contains consignee information and preferences for their packages (Klingenburg: ¶ 0095-0100), Stowe/Klingenburg do not discuss advertising preferences in the user profile used for selecting supplemental content for delivery. However, Sagi teaches: 
access advertisement preferences for the user (Sagi: ¶ 0021, ¶ 0034, ¶ 0041, ¶ 0051 showing recipient preferences are accessed to determine whether physical mail piece, which may be a marketing promotion/catalog/rich media content as per ¶ 0026-0027/¶ 0040, should be delivered to the recipient); and 
select, for delivery, at least one of the physical or electronic items of supplemental content based on the advertisement preferences (Sagi: ¶ 0021, ¶ 0038, ¶ 0041, ¶ 0051 showing supplemental electronic content such as the above is delivered to user based on preferences)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include accessing advertising preferences to select supplemental content for delivery as taught by Sagi in the system of Stowe/Klingenburg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628